Citation Nr: 1300781	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-06 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, status post meniscal tear, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for right knee scar.



REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to August 1995.  

This matter came before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a rating greater than 10 percent for left knee degenerative joint disease and to a compensable rating for right knee scar.

In a rating decision in December 2009, the RO increased the rating for the Veteran's service-connected left knee degenerative joint disease disability from 10 percent to 20 percent effective October 17, 2008.

In March 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Louis.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  The Veteran's left knee disability, when considering the impact of the Veteran's pain and corresponding functional impairment, is analogous to limitation of flexion to 15 degrees.

2.  Throughout the appeal, the Veteran's left knee disability is productive of slight recurrent instability; however, the preponderance of the evidence is against a finding of moderate left knee instability.

3.  The Veteran's right knee scar disability has been productive of limitation of flexion throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating secondary to limitation of flexion of the left knee, and for a separate 10 percent rating secondary to lateral instability of the left knee, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5260, 5257 (2012). 

2.  The criteria for a rating of 10 percent for a right knee scar disability based on limitation of motion have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5260; and 38 C.F.R. § 4.118, Diagnostic Code 7805 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, unless the claimant clearly expresses an intent to limits his appeal for an increased rating to less than the maximum available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  

During the March 2011 Board hearing the Veteran and his representative explicitly stated that the Veteran's appeal would be satisfied by a grant of a 30 percent rating for left knee limitation of flexion; a grant of a 10 percent rating for left knee instability; and a grant of a 10 percent rating for right knee scar.  

In this decision, the Board is granting, in full, the benefits sought on appeal; namely, a rating of 30 percent for limitation of flexion of the left knee; a rating of 10 percent for left knee instability; and a rating of 10 percent for right knee scar.  As such, no discussion of VA's duty to notify and assist is necessary.

Merits

In a rating decision dated in February 1996, the RO granted service connection for history of left knee torn meniscus and ligaments under Diagnostic Code 5299-5257 with a rating of 10 percent effective August 29, 1995; and service connection for residuals of right knee scar under Diagnostic Code 7805 with a noncompensable rating effective August 29, 1995.  That decision was not appealed.

In October 2008 the Veteran filed a claim for an increased rating for his bilateral knee disabilities.

In a rating decision dated in December 2008, the RO denied the claims, and the Veteran appealed.  

In a rating decision dated in December 2009, the RO increased rating for the Veteran's left knee disability to 20 percent based on "recurrent subluxation or lateral instability of the knee which is moderate, for flexion limited to 20 degrees, or for moderate lateral instability," effective October 17, 2008.  

During his March 2011 Travel Board hearing the Veteran declared that his appeal would be satisfied by a grant of a 30 percent rating for left knee limitation of flexion; a grant of 10 percent for left knee instability; and a grant of 10 percent for right knee scar. 

The Veteran's left knee disability has been evaluated under Diagnostic Code 5257, and his right knee disability evaluated under Diagnostic Code 5260-7805, throughout the appeal period.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.; see also VAOPGCPREC 9-04.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

As stated before, in October 2008 the Veteran filed for an increased rating for his bilateral knee disabilities; and during his March 2011 Travel Board hearing he stated that his appeal would be satisfied by a 30 percent rating for left knee limitation of flexion, a 10 percent rating for left knee instability, and a 10 percent rating for right knee scar.

The Board has thoroughly reviewed all of the medical and lay evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  

In 2008 VA issued the Veteran a hinged knee brace for his left knee.  

In November 2008, the Veteran was accorded a VA examination of the left knee, which was done by a private physician.  During the examination the Veteran complained of daily left knee pain at a pain level of 7 on a scale of 1 to 10, caused by standing too long or walking too far.  He also complained of giveaway weakness, swelling, heat, redness, instability, and lack of endurance; and reported that he wore a knee brace.  He added that he was unable to do anything that required bending or stooping, and was unable to climb stairs or sit with the knee bent for too long, and was only able to walk about 50 feet.  Physical examination of the left knee found objective evidence of pain.  Range of motion testing found flexion to 43 degrees with pain beginning at 31 degrees; and extension to 0 degrees, without pain.  X-rays showed advanced medial degenerative changes.  Physical examination of the right knee found mild tenderness to palpation on the lateral joint line, but no swelling.  Range of motion on the right was from 0 to 108 degrees, without pain.  

VA treatment records dated in January 2009 note that the Veteran had fallen several times in the past year and would likely need a total left knee arthroplasty.  The provider also noted the Veteran's report of pain in the medial side of the right knee, which the provider stated was probably because the Veteran was favoring the left knee.  The provider added that the Veteran walked with a slight limp favoring the left knee.

In November 2009, the Veteran was accorded another VA examination, this time by a VA physician.  During the examination he complained of constant pain at a pain level of 8 on a scale of 1 to 10, and of stiffness in the mornings.  He also complained of swelling, instability, in coordination, and giveaway weakness; and said that he was unable to stand for more than a few minutes or walk for more than 10 feet.  The examiner noted that the Veteran had been prescribed a hinged knee brace and would probably need a total knee arthroplasty.  Physical examination of the left knee found swelling and tenderness to palpation on the joint lines.  Range of motion testing found flexion from 0 to 40 degrees; limited to 30 degrees after repetitive motion.  The examiner added that the Veteran was unable to complete repeated motion of the left knee joint because of pain and lack of endurance.  Physical examination of the right knee found mild tenderness to palpation on the lateral joint line, but no swelling.  Range of motion on the right was from 0 to 100 degrees, with no objective evidence of pain on active motion, and no additional limitations after three repetitions.  


Analysis

Preliminarily, the Board notes that while the RO indicated in its December 2009 rating decision that the 20 percent rating for the Veteran's left knee disability was for limitation of flexion or instability, Diagnostic Code 5257 is not the appropriate criteria for evaluation of limitation of flexion, and Diagnostic Codes 5257 (pertaining to instability and subluxation) and 5260 (pertain to flexion) are not synonymous.  The Board will accordingly consider the Veteran's bilateral knee symptoms under all relevant criteria.

As regards the left knee, physical examinations by two different providers found pain on flexion at 30 degrees, with additional limitation of motion after repetitive use.  This, by itself, corresponds with a 20 percent rating for limitation of flexion under Diagnostic Code 5260.  However, the Veteran is also functionally limited in his ability to stand, walk, or climb because of his left knee limitation of motion, or sit with the knee flexed for a prolonged period.  Based on the objective medical evidence and the Veteran's lay assertions, when interpreted in the light of the whole recorded history, and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the disability caused by the Veteran's right knee limitation of flexion picture more nearly approximates the criteria for a rating of 30 percent under Diagnostic Code 5260 at all times during the appeal period.  See 38 C.F.R. § 4.7 (providing that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In so finding the Board notes that this is the maximum benefit sought by the Veteran for these symptoms.

Additionally, the left knee joint is also unstable, causing the Veteran to fall.  He ambulates with a limp on the left, and the left knee joint is stabilized with a hinged knee brace.  Accordingly, the Board finds that the criteria for a separate 10 percent rating for left knee instability, in addition to the 30 percent rating for limitation of flexion, are also met.  See VAOPGCPREC 9-98.  In so finding the Board notes that this is the maximum benefit sought by the Veteran for his left knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Although the Veteran currently has a 20 percent rating under Diagnostic Code 5257, the assignment of a 30 percent rating for left knee limitation of flexion under Diagnostic Code 5260, and a separate 10 percent rating for left knee instability as provided by Diagnostic Code 5257, more accurately reflects the Veteran's disability picture and provides for a higher combined evaluation; as opposed to a mere 20 percent rating under Diagnostic Code 5257 for both limitation of flexion and instability.  The Board's decision thus does not reflect a rating reduction; on the contrary, the Veteran's compensation for his left knee disability is greatly increased by this action.  See, e.g., Stelzel v. Mansfield, 508 F.3d 1345, 1347 (Fed. Cir. 2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).  

As regards the right knee, the Veteran is service-connected for scar.

Under the current provisions of 38 C.F.R. § 4.118, the disabling effects of scars, (including linear scars) other than on the head, face, and neck are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect since October 23, 2008).  This is contrasted to the provisions of 38 C.F.R. § 4.118 that were in effect at the time that the Veteran's claim was filed.  At that time, scars located other than on the head, face, and neck, were rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect before October 23, 2008).  In this case, the scar in question is on the right knee.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and we so hold will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Veteran's right knee scar does not meet size and/or sensation requirements for a compensable rating under applicable diagnostic criteria for scars.  Moreover, there is no evidence of instability or limitation of extension, but the Veteran does complain of pain and there is less than full flexion and, according to the 2009 VA examiner, the Veteran is overcompensating with his right knee because of his left knee limitations.  

Because the Veteran's right knee scar disability is noncompensable under the current version of Diagnostic Code 7805, the former version, which provided for evaluation based on the limitation of motion of the affected bodily part, is most favorable to the Veteran.

In claims for increased ratings for musculoskeletal disabilities, where the veteran has a noncompensable rating and complains of pain on motion, the veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton, id.

While examinations confirm that there has been limitation of flexion motion of the right knee joint throughout the appeal period, the limitation is noncompensable under Diagnostic Code 5260.  Consequently, and in accordance with Burton, the Board finds that a minimum rating of 10 percent based on less than full flexion of the right knee is warranted.  In so finding the Board notes that this is the maximum benefit sought by the Veteran for his right knee disability.  

Extraschedular and TDIU consideration

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's knee disabilities.  The Veteran's knee disabilities are productive of pain and functional and occupational impairments, and this is contemplated by the respective ratings and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  

Additionally, the Veteran does not contend, and the evidence does not show, that he has not been engaged in substantially gainful employment during the appeal period, so the Board need not address the matter of entitlement to TDIU (total disability rating based on individual unemployability).  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating of 30 percent for left knee limitation of flexion is granted throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.

A separate rating of 10 percent for left knee instability is granted throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.

A10 percent rating for right knee scar disability is granted throughout the appeal period, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


